NO. 07-04-0458-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL C

                                 DECEMBER 15, 2005

                          ______________________________


                        ROBERT W. PAIGE, M. D., APPELLANT

                                            V.

          DUDLEY R. STANLEY AND FLAGSHIP FINANCIAL, APPELLEES


                        _________________________________

            FROM THE 47TH DISTRICT COURT OF RANDALL COUNTY;

              NO. 47,937-A; HONORABLE RICHARD DAMBOLD, JUDGE

                         _______________________________

Before QUINN, C.J., and REAVIS and HANCOCK, JJ.


                               MEMORANDUM OPINION


      By order of February 3, 2005, this appeal was abated pursuant to a notice of

bankruptcy filed by Kent Ries, trustee for appellant Robert W. Paige, M.D. Pending before

this Court is the trustee’s motion to reinstate the appeal and motion to dismiss the appeal
with prejudice. Pursuant to Rule 8.3 of the Texas Rules of Appellate Procedure, we

reinstate the appeal and pursuant to Rule 42.1(a), grant the motion to dismiss.


      Accompanying Paige’s motion to dismiss this appeal is (1) the bankruptcy court’s

order granting a motion to compromise the claims of appellees Dudley R. Stanley and

Flagship Financial Corporation, and (2) an exhibit reflecting the debtor’s discharge as of

November 9, 2005.


      Accordingly, this appeal is dismissed with prejudice. Having dismissed the appeal

at the request of Kent Ries, trustee for appellant Robert W. Paige, M.D., no motion for

rehearing will be entertained and our mandate will issue forthwith.


                                         Don H. Reavis
                                           Justice




                                            2